                       Case 1:19-cv-07491-JPC Document 75
                                                       74 Filed 07/02/21
                                                                07/01/21 Page 1 of 2




                                                  THE CITY OF NEW YORK
GEORGIA M. PESTANA                               LAW DEPARTMENT                                   ANGHARAD K. WILSON
Acting Corporation Counsel                           100 CHURCH STREET                                      Senior Counsel
                                                     NEW YORK, NY 10007                              Phone: (212) 356-2572
                                                                                                       Fax: (212) 356-3509
                                                                                                      awilson@law.nyc.gov



                                                                                 July 1, 2021
                                                               Defendants' request is granted. Fact discovery shall be
          BY ECF
          Honorable John P. Cronan                             completed by September 10, 2021, and expert discovery
          United States District Judge                         shall be completed by November 8, 2021.
          United States District Court
                                                   SO ORDERED.
          Southern District of New York
                                                   Date: July 2, 2021           _________________________
          40 Foley Square
          New York, New York 10007                 New York, New York                JOHN P. CRONAN
                                                                                  United States District Judge
                    Re:      Yajaira Saavedra v. City of New York, et al., 19-cv-7491(JPC)

          Your Honor:

                  I am a Senior Counsel in the office of Georgia M. Pestana, Acting Corporation Counsel
          of the City of New York, and am the attorney assigned to the defense of this matter. I write to
          respectfully request a 60-day extension of the fact discovery deadline, from July 12, 2021 to
          September 10, 2021. This extension is being requested because this case is being transferred to
          another attorney in this Office, in part because the undersigned is scheduled to begin a medical
          leave on July 2, 2021. Further, due to related medical issues of the undersigned and a number of
          unanticipated difficulties in answering for the newly named defendants, there remain a number
          of items of discovery that need to be resolved. As such, the newly assigned Assistant
          Corporation Counsel will need additional time to familiarize themselves with the case and
          complete the outstanding discovery, including, but not limited to, defending the depositions of
          the officers newly named in the Third Amended Complaint, Sergeant Paul O’Connor and former
          Captain Steven Dixson, as well as the depositions of the undercover officers who were involved
          in this matter. Plaintiff’s counsel consents to the requested extension. This is the fourth request
          for an extension of this deadline; the prior joint requests for extension were granted.

                 For the foregoing reasons, defendants request a 60-day extension of the fact discovery
          deadline from July 12, 2021 to September 10, 2021, with a corresponding extension of the expert
          discovery deadline from September 7, 2021 to November 8, 2021.
        Case 1:19-cv-07491-JPC Document 75
                                        74 Filed 07/02/21
                                                 07/01/21 Page 2 of 2


      Thank you for your consideration of the foregoing.

                                                           Respectfully submitted,



                                                           Angharad Wilson
                                                           Senior Counsel
cc:   All Counsel (via ECF)




                                             2
